Citation Nr: 0515489	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970 and again from March 1971 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
December 2000 and August 2003 the Board remanded the claim 
for a compensable rating for right ear hearing loss and the 
claim for service connection for a right knee disorder to the 
RO for further evidentiary development.  

The issue of entitlement to service connection for asbestosis 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that a 
right knee disorder had an onset in service.  

2.  A right knee disorder was not caused or permanently 
worsened by the veteran's service-connected bilateral plantar 
fasciitis.  

3.  The veteran has hearing level I in the right ear; as left 
ear hearing loss is not service connected, he has hearing 
level I in that ear for rating purposes.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in service and is 
not proximately due to or the result of service-connected 
bilateral plantar fasciitis.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The criteria for a compensable rating for the veteran's 
right ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Knee Disorder

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board initial notes that presumptive service connection 
cannot be granted for arthritis of the veteran's right knee.  
There is no medical evidence showing that this condition was 
manifested or diagnosed within the first post-service year.  
In fact, on a VA examination in January 1978, one month after 
his discharge from service, an x-ray of the veteran's right 
knee was negative.  It was noted that he had a history of 
multiple joint pain of unknown etiology.  There is no 
evidence of any knee disability until the 1990s when an x-ray 
showed degenerative joint disease and a private doctor noted 
that the veteran had degenerative joint disease of the knees.  
The Board also notes in this regard that the most recent 
evidence, including x-rays of the right knee, have shown 
either no degenerative joint disease or only minimal 
degenerative changes of the right knee.  

The veteran's service medical records show that the veteran 
responded "yes" to having swollen or painful joints, cramps 
in legs, and arthritis, rheumatism, or bursitis on a Report 
of Medical History prepared in October 1977.  The physician's 
summary has a notation of "arthritis of the legs, knees, and 
feet".  On his actual separation examination in October 
1977, however, clinical evaluation of his lower extremities 
was normal.  In a statement of medical condition completed by 
the veteran in December 1977, he reported that his medical 
condition had changed since his separation examination in 
that he had pain in the feet, leg, and back.  

The first post-service medical evidence showing a notation of 
a right knee disorder was dated in 1993, when it was noted 
that the veteran had degenerative joint disease of the knees.  
Although there was some question concerning whether the 
veteran had arthritis at the end of his service in 1977, the 
clinical evaluation then was normal, and clinical evaluation 
and x-rays in 1978 were also normal.  Therefore, there is no 
medical evidence showing the presence of a right knee 
disorder until at least 16 years after the veteran's 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  More importantly, however, no medical professional 
has rendered an opinion that the veteran has a right knee 
condition that is related to disease or injury incurred 
during service.  Although the veteran claimed on at least one 
occasion that there was sufficient evidence to show that a 
right knee disorder was incurred in service, he is a 
layperson and is not competent to state the diagnosis or 
etiology of any disability.  See Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95, 
(1992).  For these reasons, the Board concludes that that the 
veteran does not have a right knee disorder as a result of 
his military service.  There is no benefit of the doubt that 
could be resolved in the veteran's favor.

The veteran has primarily claimed that he has a right knee 
disorder that was caused by his service-connected bilateral 
foot disability, currently called bilateral plantar 
fasciitis.  In support of his claim he pointed to a service 
medical records which showed that in April 1973 it was noted 
that the veteran had plantar fasciitis that extended to the 
knee.  He also submitted a November 1995 letter from a 
private physician, Dr. Gilbert, who indicated that the 
veteran had severe marked deformity of the feet with extreme 
tenderness of the plantar surfaces of the feet which had 
resulted in degenerative joint disease of the both knees.  

Subsequently to Dr. Gilbert's opinion, the veteran underwent 
several VA examinations.  On VA examination in July 1996, by 
an orthopedic surgeon, the diagnosis was recurrent bilateral 
knee pain, uncertain etiology, asymptomatic at present.  An 
x-ray dated in August 1996 showed minimal degenerative 
changes of the right knee.  On VA examination in March 1998 
the same orthopedic surgeon as before noted that examination 
of the right knee was unremarkable except for findings 
compatible with mild bursitis of the right knee.  The VA 
orthopedic surgeon opined that the veteran did not have 
degenerative joint disease based on the physical examination, 
but indicated that if there were any early degenerative 
changes, such was not secondary to plantar fasciitis.  

On VA orthopedic examination in August 2002, it was noted 
that x-rays revealed no evidence of any joint narrowing or 
degenerative changes, no osteophyte formation, no joint 
effusion, and joint surfaces were smooth.  The VA physician 
opined that the veteran demonstrated no right knee disorder 
at that time and that it was not likely that a right knee 
disorder would be the proximate result of the service-
connected bilateral plantar fasciitis or be aggravated by the 
bilateral plantar fasciitis.  On VA examination in August 
2004, the diagnoses included bilateral knee strain that was 
not secondary to bilateral fasciitis.  The VA physician 
further opined that there was no connection to fasciitis and 
knee pain.  

Thus, although the veteran has submitted an opinion from a 
private physician, Dr. Gilbert, which supports his claim that 
his service-connected bilateral foot disability had resulted 
in a right knee disability, the Board notes that there are 
several subsequent medical opinions, some from an orthopedic 
surgeon, which have found multiple diagnoses for the 
veteran's right knee problems, including bursitis, minimal 
degenerative changes, and strain, but none of those 
physicians have linked any current right knee disability to 
his service-connected bilateral plantar fasciitis.  

The Board also notes that all four VA examination, the 
opinions, in contrast to the report from Dr. Gilbert, were 
based on a review of the evidence contained in the claims 
file.  Moreover, an orthopedic surgeon conducted two of the 
VA examinations, whereas it appears that Dr. Gilbert was a 
family practitioner.  In that regard the Board finds that Dr. 
Gilbert's November 1995 report, given the totality of the 
evidence, to include the veteran's assertions, does not 
represent particularly probative nexus evidence.  To the 
extent that Dr. Gilbert's report could represent nexus 
evidence, the Board finds its probative weight to be overcome 
by the more substantiated VA opinions in July 1996, March 
1998, August 2002, and August 2004.

The veteran has contended repeatedly that his right knee 
problems are related to his service-connected foot 
disability, however, his contentions are not probative 
evidence as to causation, since he does not possess the 
requisite education, training, or experience to offer a 
medical opinion.  Layno, supra; Espiritu, supra.  

In adjudicating this claim, the Board has the responsibility 
of determining the weight to be given to the evidence of 
record, and this responsibility includes the authority to 
favor one medical opinion over another.  See Cathell v. 
Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As the Board has found that the weight 
of the medical opinions of record is against a conclusion 
that the appellant has a current right knee disability that 
is related to the service-connected bilateral plantar 
fasciitis, the benefit of the doubt rule does not apply; the 
claim on appeal must be denied.  Edenfield, 8 Vet. App. at 
384, 388; Caluza, 7 Vet. App. at 498, 506; Gilbert, 1 Vet. 
App. at 49. 

Compensable Rating for Right Ear Hearing Loss

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The criteria for evaluating hearing impairment provide for 
the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests.  38 
C.F.R. § 4.85. These results are then charted on Table VI and 
Table VII, as set out in the Rating Schedule.  A rating for 
hearing loss is determined by a mechanical application of the 
rating schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann v. Principi, 3 Vet. 
App. 345(1992).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
criteria for such a rating; thus his right ear hearing loss 
is to be rated by the usual method.

The latest VA audiology examination in August 2004 rendered 
results (average decibel thresholds for the four frequencies, 
and speech discrimination scores) that convert to level I 
hearing in the right ear, under Table VI of 38 C.F.R. § 4.85.  
Since service connection has not been established for the 
veteran's left ear hearing loss, his left ear hearing loss is 
assigned a Roman Numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85(f), subject to the provisions of 38 
C.F.R. §§ 3.383(a)(3) (2002).  As these latter provisions 
only apply if the veteran is totally deaf in the non service 
connected ear, which he is not, the veteran will be assigned 
a designation of I for his left ear hearing loss.  Entering 
these hearing levels into Table VII of 38 C.F.R. § 4.85 
indicates the veteran's bilateral hearing loss is 0 percent 
(noncompensable) under Diagnostic Code 6100.

The evidence shows the veteran may use hearing aids, but VA 
hearing tests are done without hearing aids and the rating is 
intended to make a proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.85(a).


In sum, test results show the veteran's right ear hearing 
loss is noncompensable under the rating schedule criteria.

With regard to whether the veteran may be entitled to 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), the Board notes that it does not 
have the authority to assign an extraschedular rating in the 
first instance, and under the circumstances of the present 
case there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet.App. 337 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Although the veteran has reported that his 
hearing loss has affected his ability to work, there is  
evidence of record showing that he had to stop working due to 
other physical disabilities.  He retired as an RV repairman, 
and in a letter received in September 1998, a fellow employee 
reported that the veteran had difficulty performing the 
duties of an RV technician because he had problems lifting, 
bending, and, by the end of the day, walking.  The veteran 
has also reported he is unable to work now due to multiple 
physical disabilities, including hearing loss.  There is no 
evidence that his right ear hearing loss alone markedly 
interferes with employment.  Moreover, there has been no 
report of the veteran's right ear hearing loss necessitating 
any hospitalization.  Thus, it is not impractical to use the 
regular schedular rating standards in this case and referral 
for extraschedular consideration is not warranted.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected right ear 
hearing loss; however, as noted above, in Lendenmann, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.  Based on the application of the rating 
criteria to the audiometric evidence in this case, a 
disability rating higher than 0 percent for right ear hearing 
loss may not be granted.  As the preponderance of the 
evidence is against the claim for a compensable rating, the 
benefit-of- the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  

In this case, the initial RO rating decision for the claims 
for service connection for a right knee disorder and for 
right ear hearing loss were made in April 1998, before the 
VCAA was enacted, and the VCAA notice was given to the 
veteran in March 2004.  Fortunately, the Court acknowledged 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated that it was not 
requiring the voiding or nullification of any AOJ decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The Board finds that the information 
provided to the veteran in letters dated in March 2004 and 
July 2004 specifically satisfied the requirements of 
38 U.S.C.A. § 5103 in that he was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
Thus, the notification requirement of the VCAA has been 
satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA and private treatment records for the veteran, per his 
instructions.  The veteran submitted a letter from a Dr. 
Gilbert, dated in November 1995, in which he linked the 
veteran's foot disability to degenerative joint disease of 
the knees.  The veteran recently informed VA that Dr. Gilbert 
died in 1997; thus it is apparent that any additional 
attempts to obtain treatment records from Dr. Gilbert would 
be futile.  Although the veteran has reported that he 
previously submitted treatment records from Dr. Gilbert to 
the RO, there is no indication in the claims file that the RO 
ever received any such records.  With regard to a VA 
examination, the Board notes that the veteran has undergone 
several VA examinations for each claimed disability.  Thus, 
the Board finds that VA has satisfied the duty to assist the 
veteran in this matter.


ORDER

Service connection for a right knee disorder is denied.

A compensable rating for right ear hearing loss is denied.


REMAND

The veteran contends that he was exposed to asbestos during 
service, and as a result he now has asbestosis.  He contends 
that this asbestos exposure in service occurred when he had 
to operate steam boilers which were wrapped in asbestos 
during basic training and at Fort Benning in 1968, and also 
when he had to wear gloves made of asbestos at Fort Bliss 
from 1971 to 1977.  The Court has held that a veteran is 
competent to testify as to the facts of his asbestos exposure 
and it is up to the Board to weigh the credibility of that 
testimony.  See McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  The Board has no reason at this point to question 
the credibility of the veteran's contentions regarding in-
service exposure to asbestos, and there is no evidence 
contradicting his assertions of exposure.  Based on this 
evidence, exposure to asbestos during service is plausible.  

The record also reflects that the veteran had exposure to 
asbestos prior to service, as he has reported working at 
Ingalls Shipyard building ships before he entered the Army.  
The veteran, however, denied having any exposure to asbestos 
subsequent to service.

In McGinty, the Court, noting the absence of specific 
statutory or regulatory guidance regarding claims for 
residuals of asbestos exposure, observed that some guidelines 
for compensation claims based on asbestos exposure were 
published in DVB Circular 21-88-8, dated May 11, 1998.  he 
DVB Circular was subsequently rescinded, and its basic 
guidelines are now incorporated in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, para. 7.21 (January 31, 1997).  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty, supra.

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis, supra.  

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
See M21-1, Part VI, 7.21(a).

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also Nolen v. West 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000.

After reviewing the evidence of record, the Board finds that 
it cannot proceed with appellate review as additional 
development is necessary.  There are three conflicting 
medical opinions of record -- two private and one VA.  These 
medical opinions differ as to whether the veteran has 
asbestosis and whether it may be related to service, as 
opposed to pre-service exposure to asbestos.  


In that regard the Board notes that the veteran submitted two 
opinions from private physicians who made diagnoses of 
asbestosis.  In the May 1993 opinion, Dr. Mitchell noted that 
the veteran worked in the warehouse of Ingalls Shipbuilding 
where he had occasion to be intermittently exposed to 
asbestos material.  A chest x-ray was taken and the diagnosis 
was pulmonary asbestosis.  In an August 1998 opinion, Dr. 
Segarra noted that the veteran was exposed to asbestos from 
1965 to 1980 and diagnosed asbestosis based on the veteran's 
history of occupational exposure, interstitial changes seen 
on a chest x-ray, and the reduction in DLCOsb.  

On VA examination in April 2002 the veteran reported his in-
service exposure to asbestos only.  A chest x-ray was found 
to show "no significant abnormality for age", and the 
diagnosis was "history of asbestos exposure without any 
evidence of pulmonary asbestosis radiologically".

However, even though the veteran's exposure to asbestos in 
service may be plausible, there must still be competent 
medical evidence linking a current disability (asbestosis) to 
the claimed in-service exposure, as opposed to the pre-
service exposure to asbestos.  Pursuant to VA's duty to 
assist the veteran, a VA medical examination with opinion 
should be scheduled for the veteran to clarify whether he has 
asbestosis and, if so, the probable etiology of his 
asbestosis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran is hereby notified that it is his responsibility 
to report for the VA examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The Board also notes that in July 2004 the veteran indicated 
that he had not had any treatment from anyone for his 
asbestosis.  On remand, however, pursuant to VA's duty to 
assist the veteran, it should be ascertained whether he has 
had any treatment since July 2004 for asbestosis.  
38 U.S.C.A. § 38 C.F.R. § 5103A(b),(c); 3.159(c),(d),(e).

Accordingly, this matter is remanded for the following:


1.  The RO should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
may have treated him for asbestosis or 
any other asbestos-related disability 
since July 2004.  The RO should attempt 
to obtain treatment records from any 
health care provider named by the 
veteran.  38 U.S.C.A. § 38 C.F.R. 
§ 5103A(b),(c); 3.159(c),(d),(e).

2.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
whether the veteran has asbestosis and, 
if so, the nature and probable etiology 
of any current asbestosis.  The examiner 
should take a complete history of the 
veteran's asbestos exposure prior to, 
during, and subsequent to service.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination, to specifically include 
review of the 1993 opinion from Dr. 
Mitchell and the 1998 opinion from Dr. 
Segarra.  A chest x-ray or any other 
necessary diagnostic testing should be 
accomplished, if deemed necessary, and 
the examiner should state whether any 
findings are consistent with asbestosis.  

a.  If asbestosis is not found, the 
examiner should discuss why this 
finding differs from the private 
physician's opinions in 1993 and 
1998 that found asbestosis based on 
the reported asbestos exposure and 
chest x-rays.  The complete 
rationale for any opinion(s) 
expressed should be provided.

b.  If asbestosis is found, the 
examiner should indicate whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the diagnosis related to 
exposure to asbestos in service, as 
opposed to exposure to asbestos 
before or after service.  The 
complete rationale for any 
opinion(s) expressed should be 
provided.

3.  The RO should then review the 
evidence of record and adjudicate the 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


